Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species A: [0100, 0104], Fig 10A and 10 D, with thin film TL may be disposed on the top of the upper plate 1015.
Species B: [0102, 0103], Fig 10B and 10C, with thin film TL may be arranged at the bottom of the cover plate 1020.
In the case that applicant select invention of Species A, this application also contains claims directed to the following patentably distinct Sub-Species:
 Sub-Species A-1: [0100], Fig 10A, with additional metal film ML may be arranged on the bottom of the upper plate1015, thin film TL may be arranged on the top of the upper plate 1015.
Sub-Species A-2: [0103], Fig 10D, with additional metal film ML and thin film TL may be arranged on the top of the upper plate 1015.
In the case that applicant select invention of Species B, this application also contains claims directed to the following patentably distinct Sub-Species:
Sub-Species B-1: [0102], Fig 10B, with additional metal film ML may be arranged on the bottom of thin film TL may.
Sub-Species B-1: [0103], Fig 10C, with additional metal film ML may be arranged on the top of thin film TL may.
Applicant is also required to elect one of the following subspecies:
Species 1: [0118], Fig 13A, with additional metal film 1300a may have a ring shape with a hole at the center.
Species 2: [0119], Fig 13B, with additional metal film 1300b does not have a hole at the center may have a ring shape with a hole at the center.
Species 3: [0120], Fig 13C, with additional metal film 1300c can include at least one sub additional metal film (e.g., 1302c and 1304c); 1302c and 1304c may have a ring shape with a hole at the center.
Species 4: [0120], Fig 13D, with additional metal film 1300d includes at least one sub additional metal film (e.g., 1302d, 1304d, and 1306d); 1302d may have a ring shape without a hole at the center.
Applicant is also required to elect one of the following subspecies:
Species I: [0125], Fig 14, with the additional metal film ML may have a cut ring shape.
Species II: [0126], Fig 15, with the additional metal film ML may be including a plurality of sub additional meta films (E.g., SML1 and SML2). at least one of the plurality of sub additional meta film SML1 and SML2 may have a shape different from other sub metal films.
Species III: [0127], Fig 15, with the additional metal film ML may be including a plurality of sub additional meta films (E.g., SML1 and SML2). at least one of the plurality of sub additional meta film SML1 and SML2 may not be cut.
Applicant is also required to elect one of the following subspecies:
Species a: [0129], Fig 16A, the thin film TL may have a circular ring shape, and the working coil WC may have a rectangular ring shape.
Species b: [0130], Fig 16B, the thin film TL may have a rectangular ring shape, and the working coil WC may have a circular ring shape.
Species c: [0131, 0132], Fig 16C and Fig 17, the thin film TL and the working coil WC may have a rectangular ring shape, and thus the additional metal film ML may have a rectangular ring shape.
In the case that applicant select invention of Species c, this application also contains claims directed to the following patentably distinct Sub-Species:
Sub-Species c-1: [0131], Fig 16c, with a single piece additional metal film ML have a cut ring shape at the center.
Sub-Species c-2: [0132], Fig 17, additional metal film ML that includes at least one sub additional metal film SML1 and SML2 having a shape corresponding to at least one of the thin film TL and the working coil WC.

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, claim 1 are generic claim.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions required a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise difference non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1 .143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground of the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, supervisor Ibrahime Abraham can be reached on 571/270-5569, or supervisor Kosanovic Helena can be reached on 571/272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kuangyue Chen/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761